t c memo united_states tax_court jaime pena and verna ann pena petitioners v commissioner of internal revenue respondent docket no filed date jaime pena pro_se usha ravi for respondent memorandum findings_of_fact and opinion carluzzo special_trial_judge respondent determined a deficiency of dollar_figure in petitioners' federal_income_tax the issue for decision is whether certain distributions from an individual_retirement_account are includable in petitioners’ income findings_of_fact some of the facts have been stipulated and are so found petitioners are husband and wife they filed a timely joint federal_income_tax return for at the time the petition was filed petitioners resided in danville california references to petitioner are to jaime pena petitioner is an attorney licensed to practice in california prior to the year in issue he was employed as an attorney by jaime pena professional corp the corporation effective as of date for petitioner’s benefit and with petitioner as trustee the corporation established a defined benefit single-employer_plan entitled the jaime pena a p c defined_benefit_plan the plan the plan was a gqualified pension_plan within the meaning of sec_401 over the years the corporation made contributions to the plan on petitioner’s behalf and claimed deductions for those contributions on its corporate federal_income_tax returns none of the contributions were includable or were included in petitioners’ income for any period petitioner never made any contributions to the plan the plan maintained a brokerage account with kidder peabody company the kidder account but investment decisions were section references are to the internal_revenue_code as amended in effect during the relevant period made by petitioner as trustee of the plan in date on petitioner’s behalf and at his direction the plan invested dollar_figure in corporate securities during the plan was terminated and the proceeds of the kidder account were transferred rolled into an individual_retirement_account at daking securities corporation the ira the ira was established for the benefit of petitioner who as its custodian directed how ira funds were to be invested petitioners did not include any of the proceeds rolled over from the kidder account to the ira in their income during petitioner who wa sec_49 years old as of the close of that year received distributions totaling dollar_figure from the ira the ira_distributions petitioners did not include any of the ira_distributions in the income they reported on their federal_income_tax return which includes a schedule d capital_gains_and_losses nothing on the return suggests that any of the transactions listed on the schedule d relate to investments of the plan or the ira in the notice_of_deficiency respondent determined that the ira_distributions received by petitioner in are includable in petitioners’ income for that year other determinations made in the notice_of_deficiency are not in dispute opinion in their petition petitioners allege that the deficiency in this case is based upon respondent’s determination that petitioners could not take ordinary losses in the year of distribution of all of the proceeds on stock previously held in an exempt employees trust petitioners are mistaken on this point as noted above the deficiency in this case is based in large part upon respondent’s determination that the ira_distributions received by petitioner in are includable in petitioners’ income for that year elsewhere in the petition petitioners allege that during the stock was sold at prices below what had been paid for it by the trust and that the proceeds of the sale were distributed to petitioners and nothing was left in the trust according to the petition the aggregate of the proceeds was less than what had been contributed by the employer into the trust in their brief petitioners argue that investment losses were incurred by the plan and therefore they duly listed on schedule d their investment losses exceeding gains incurred by the plan in the allegations contained in the petition and the argument presented in petitioners’ brief relate only to whether petitioners are entitled to a deduction for investment losses sustained by the plan none of their allegations or arguments address respondent’s determination that the ira_distributions are includable in their income consequently we consider petitioners to have conceded the correctness of that determination moreover based upon the evidence presented we are satisfied that petitioners’ deemed concession is consistent with controlling law the ira_distributions are includable in petitioners’ income and respondent’s determination in this regard is sustained because respondent has not challenged any of the deductions taken on petitioners’ return we need not discuss the merits of petitioners’ claim that respondent erred by disallowing the deduction for the plan’s investment losses taken on that return distributions from an ira are includable in the taxpayer’s distributee’s income in accordance with sec_72 see sec_408 the ira_distributions were not received as an annuity by petitioner consequently the distributions are includable in petitioners’ income except to the extent that any distribution or any portion of any distribution is allocable to petitioners’ investment_in_the_contract sec_72 petitioners do not claim that petitioner made nondeductible_contributions to the ira consequently we proceed as though his tax basis in the ira were zero nor do petitioners claim and nothing in the record suggests that petitioners should otherwise be given credit for any investment in the ira within the meaning of sec_72 a and e consequently the entire amount of the distribution is allocated to and must be included in petitioner's income see sec_72 a to reflect the foregoing decision will be entered for respondent
